DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 12 and 17 are objected to because of the following informalities:  
	In Claim 12 line 4 there is a typographical error, the word “grove” should be “groove”.
	Claim 17 recites the limitation "the edge of the handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 line 2 recites “a handle” and line 3 recites “a surface groove”. Claim 14 depends from claim 1 which previously recites both “a handle” and “a surface groove”. The Examiner has interpreted this handle as the same as the handle previously recited in claim 1 and this surface groove as the same surface groove previously recited in claim 1. In claim 14 “a handle” should be recited as “the handle” and “a surface groove” should be recited as “the surface groove” to make this clearer. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright, US 1,277,019.
	Wright discloses a paint brush comprising a handle (1) having a surface groove (18, Figures 5-6), bristles operatively attached to the handle (3, see Figures 1 and 5), a hanger having a connection portion (5’, 9) and a hook portion (8), the connection portion of the hanger including laterally spaced apart arms (9, 9’; see Figures) and a pivot rod (17) extending between the laterally spaced apart arms to form a connection loop (Figures 5-6), and a connector that is operatively coupled to the handle (the connector is the opening within the handle that receives the pivot rod 17) and interlinked with the connection loop of the hanger to hingedly connect the hanger to the handle (page  2 lines 77-79), the connector being configured to interact with the pivot rod such that the hanger is pivotably movable between a retracted position for stowing the hanger in the surface groove (page  2 lines 77-94, Figures 5-6) and an extended position for extending the hanger from the surface groove for hanging the paint brush from an object (Figure 5). Regarding claim 16, the surface groove opens to an edge of the handle (Figure 5), and the hanger when in the retracted position extends to the edge such that a corner of the hanger is accessible at the edge for enabling pivoting of the hanger from the retracted to the extended position (Figures 5-6). 
4.	Claim(s) 1, 6, 12, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al., US 2009/0193599.
	Stein et al. disclose a brush that is capable of painting (20) comprising a handle (22) having a surface groove (42, Figures 4-5), bristles operatively attached to the handle (26, Figures 1-4), a hanger having a connection portion (at 31, Figure 5) and a hook portion (at 32 and 36 that form the U-shape that is capable of hooking onto a surface, Figure 5), the connection portion of the hanger including laterally spaced apart arms (28a and 28b; see Figure 5) and a pivot rod (31) extending between the laterally spaced apart arms to form a connection loop (Figure 5), and a connector that is operatively coupled to the handle (the connector includes 46, 48, 49) and interlinked with the connection loop of the hanger to hingedly connect the hanger to the handle (paragraphs 0039-0040), the connector being configured to interact with the pivot rod such that the hanger is pivotably movable between a retracted position for stowing the hanger in the surface groove (Figure 3 shows a retracted position) and an extended position for extending the hanger from the surface groove for hanging the paint brush from an object (Figure 4 shows an extended position). Regarding claim 6, the connector operatively connects to the handle inside of the surface groove (Figure 5). Regarding claim 12, the surface groove has a shape that corresponds to a shape of the hanger (Figures 1-5), such that when the hanger is pivotably moved to the retracted position, the hanger portion is stowed within the surface groove and is flush with an outer surface of the handle having the surface groove (Figures 1-3; paragraph 0036). Regarding claim 16, the surface groove opens to an edge of the handle (Figure 5), and the hanger when in the retracted position extends to the edge such that a corner of the hanger is accessible at the edge for enabling pivoting of the hanger from the retracted to the extended position (Figures 3-5). Regarding claim 17, a curved surface connects an edge of the handle to a front surface of the handle having the surface groove (Figures 1-5, the surfaces of the handle are all curved) and wherein a corner of the hanger portion is contoured to the curved surface of the handle such that a corner of the hanger is flush with the curved surface when the hanger is in the retracted position (Figures 1-3). Regarding claim 19, there is a method of producing a brush (20) comprising providing a handle (22) having a surface groove (42, Figures 4-5), providing a hanger having a connection portion (at 31, Figure 5) and a hook portion (at 32 and 36 that form the U-shape that is capable of hooking onto a surface, Figure 5), the connection portion of the hanger including laterally spaced apart arms (28a and 28b; see Figure 5) and a pivot rod (31) extending between the laterally spaced apart arms to form a connection loop (Figure 5), and hinging the hanger to the handle by connecting a connector to the handle by interlinking a portion of the connector through the connection loop (see directional arrow in Figure 5), such that the connector interacts with the pivot rod such that the hanger is pivotably movable between a retracted position for stowing the hanger in the surface groove (Figure 3 shows a retracted position) and an extended position for extending the hanger from the surface groove for hanging the paint brush from an object (Figure 4 shows an extended position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright, US 1,277,019 in view of Alvarez, US 2020/0221858.
	Wright discloses all elements of the paint brush previously described above pertaining to claim 1, however fails to disclose a display packaging in combination with the paint brush.
	Alvarez teaches a display packaging (60) in combination with a paint brush (12), the display packaging comprises a box having sidewalls that enclose a space (66, 68; Figures 5-8), the box being configured to at least partially contain the paint brush (Figure 8), wherein the box includes at least one opening (62) that is configured to permit at least a portion of a hanger to extend therethrough when the hanger is deployed to its extended position (Figure 7). The packaging allows a user to protect the bristles from common contaminants (paragraph 0040).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the paint brush of Wright with a display packaging, as taught by Alvarez, so that the paint brush bristles are protected when the paint brush is not in use.
Allowable Subject Matter
6.	Claims 3-5, 7-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
	None of the prior art made of record discloses, teaches, or suggests the invention of claims 3-5, 7-11, and 13-15 as best understood. US 10,051,952 to Aide (cited by Applicant) teaches another configuration of a hanger (30) pivotally attached to a paint brush with a connector (40) coupled to the handle and interlinked with the hanger (see Figures), however in Aide the hanger does not include laterally spaced arms and a pivot rod extending between the laterally spaced apart arms to form a connection loop as required in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg